Citation Nr: 1412472	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for degenerative joint and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from September 1976 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT


1. A June 1997 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the June 1997 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Degenerative joint and degenerative disc disease of the lumbar spine is causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The June 1997 rating decision which denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the June 1997 rating decision in connection with Veteran's claim of entitlement to service connection for a low back disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Degenerative joint and degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Application to Reopen

The RO previously denied the Veteran's claim of service connection for a low back disability by a June 1997 rating decision.  In this decision, the RO determined that service connection was not warranted because there was insufficient evidence to establish that the Veteran's low back disability was incurred in military service.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision.  Therefore, the June 1997 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Although the RO reopened the Veteran's previously disallowed claim in the March 2010 rating decision currently on appeal, the Board is not bound by such decision.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  8 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 1997 rating decision includes a number of private treatment records, a buddy statement, two private medical opinions, and the report of a January 2010 VA examination.  Significantly, the buddy statement support the Veteran's claim that he injured his back in service and the private medical opinions suggest a nexus between the Veteran's current degenerative joint and disc disease of the lumbar spine and this in-service injury.  The Board concludes that the additional evidence is new and material with respect to the issue of service connection for a low back disability.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a low back disability must be reopened.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts service connection for degenerative joint and disc disease as directly related to his period of active service.  Specifically, he contends this disability is the direct result of a fall from a rappelling tower.  In support of his claim, the Veteran has provided a buddy statement from J.L., noting that while engaging in a training exercise, the Veteran was involved in an injury while repelling from a 100-foot tower in which he hurt his back.  Service treatment records also note treatment for low back pain, in pertinent part.

The record clearly indicates the Veteran has been diagnosed with degenerative joint and disc disease of the lumbar spine.  The threshold question is whether there is an etiological relationship between the Veteran's current disability and his active service.  Hickson, 12 Vet. App. at 253.

Significantly, the Veteran submitted two private medical opinions.  In an August 2009 statement, Dr. J.Z. the Veteran's in-service fall on his back and opining that this was the initial injury that caused his current chronic back condition.  In an October 2013 opinion, Dr. H.S. notes that the description of "grinding/painful sensation in the lower back" as noted in service treatment records is very important, as this description is clearly indicative of damage to a disc.  Dr. H.S. further stated that the symptoms described by the Veteran in service are more likely than not the classic early symptoms of a damaged disc, and it is clear the damaged disc has now progressed to a herniated disc.  

The Board acknowledges a VA medical examiner has provided a negative etiological opinion in this case.  However, the Board is mindful that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As such, in light of Drs. J.Z. and H.S.'s medical opinions and the lay and medical evidence documenting an in-service low back injury, and resolving all doubt in favor of the Veteran, the Board concludes that service connection is warranted for degenerative joint and disc disease of the lumbar spine as directly related to active service.










	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened, and service connection for degenerative joint and degenerative disc disease of the lumbar spine is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


